Citation Nr: 1000344	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  05-30 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a compensable rating for post traumatic 
arthritis of the left great toe, status post fracture, prior 
to May 20, 2009.

2.  Entitlement to a rating in excess of 10 percent for post 
traumatic arthritis of the left great toe, status post 
fracture, since May 20, 2009.

3.  Entitlement to service connection for residuals of a 
fracture of the right great toe.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had active duty service with the United States 
Marine Corps from December 1961 to January 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied entitlement to an increased 
evaluation for a right great toe disability.

The appeal was previously before the Board in December 2007.  
At that time, the Board noted that there had been an error in 
the adjudication of the claim.  Service connection for a left 
great toe disability had been established by way of an 
October 1996 rating decision, with the disability assigned a 
noncompensable (0 percent) rating.  In the February 2004 
rating decision, however, the RO denied entitlement to a 
compensable rating for a right great toe disability, and 
denied service connection for other right foot disabilities, 
listed as a right foot bunion deformity with hallux valgus.  
There was no reference to any left foot or toe disability.  
Thus, the February 2004 rating decision mistakenly referred 
to a service-connected right great toe disability, when the 
referred to disability should have been of the left great 
toe.

The Board remanded the appeal to clarify that the Veteran was 
in fact seeking an increase in the service connected left 
great toe disability, and if so, to develop this claim, and 
to take appropriate steps to develop and adjudicate a claim 
with regard to the right great toe as a service connection 
claim.

Subsequently, the Veteran clarified that he did wish to purse 
an increased rating for the left great toe.  In an August 
2009 rating decision, the Appeals Management Center (AMC) 
granted an increase to 10 percent for the left great toe 
disability as of the date of a VA examination, May 20, 2009.  
This resulted in the staged rating listed above.  This claim 
is ripe for adjudication, as the Veteran has not been granted 
the maximum benefit allowed, and he is presumed to be seeking 
higher ratings.  Thus, the claim remains in appellate status.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993).

With regard to the right great toe the AMC took no action 
whatsoever to address the Veteran's claim, despite specific 
instructions to do so in the December 2007 Board remand.

The issue of service connection for residuals of a fracture 
of the right great toe is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to May 20, 2009, the service-connected left great 
toe disability was manifested by clinical findings of 
arthritis with painful motion; the preponderance of the 
evidence is against a finding of moderate foot disability.  

3.  Since May 20, 2009, there is X-ray of arthritis of the 
left great toe; the preponderance of the evidence is against 
a finding of moderate foot disability.


CONCLUSIONS OF LAW

1.  For the period prior to May 20, 2009, the criteria for a 
10 percent rating, but not greater, for a left great toe 
disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Codes 5003, 5010, 5284 (2009).

2.  For the period beginning May 20, 2009, the criteria for a 
rating in excess of 10 percent for a left great toe 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Codes 5003, 5010, 5284 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

The Veteran was issued multiple notification letters during 
the pendency of this appeal, to include a January 2008 
letter.  This letter informed him that the claim as 
characterized was for a right great toe disability, but that 
the AMC was seeking clarification of whether he wished to 
pursue an increased rating claim for the service-connected 
left toe disability.  As noted, the Veteran subsequently 
clarified that he did wish to pursue this claim.  The Board 
finds, therefore, that this letter adequately addressed the 
claim to be adjudicated upon the merits in this instant 
decision.  The Veteran was informed about the information and 
evidence not of record that is necessary to substantiate his 
claim; the information and evidence that VA will seek to 
provide; and the information and evidence the claimant is 
expected to provide.  In addition, the Board finds that this 
letter substantially satisfied the notification requirements 
for an increased rating claim, to include informing the 
Veteran of how a disability rating is established and the 
types of evidence he may submit.  See Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (2009).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
January 2008 VCAA letter noted above was issued after the 
rating decision on appeal, and thus was not timely.  The AMC 
cured the timing defect by providing complete VCAA notice 
together with re-adjudication of the claim, as demonstrated 
by the August 2009 supplemental statement of the case.  
Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing fully compliant 
VCAA notification and re-adjudicating the claim in the form 
of a statement of the case to cure timing of notification 
defect).  

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The evidence of record includes VA 
medical records, including the report from the May 2009 VA 
examination obtained upon the previous Board remand.  After 
review of the examination report, the Board finds that it 
provides adequate evidence on which to rate the disability.  
Thus, there is no duty to provide another examination.  See 
38 C.F.R. §§  3.326, 3.327.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the Veteran in the 
claims under consideration.  Adjudication of the claim at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993). 

Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

In Francisco v. Brown, 7 Vet. App. 55 (1994), the Court held 
that, where service connection has already been established 
and an increase in the disability rating is at issue, as in 
this case, it is the present level of the disability that is 
of primary concern.  In Hart v. Mansfield, 21 Vet. App. 505 
(2007), however, the Court held that staged ratings are 
appropriate for an increased rating claim, when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  The regulations also 
provide that where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.

Diagnostic Code 5003, located in 38 C.F.R. § 4.71a, provides 
rating criteria for arthritis.  Specifically, degenerative 
arthritis established by X-ray findings is rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by the limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. In the 
absence of limitation of motion, involvement of two or more 
major joints or two or more minor joint groups with 
occasional incapacitating exacerbations shall be rated as 20 
percent disabling, and involvement of two or more major 
joints or two or more minor joint groups without occasional 
incapacitating exacerbations shall be rated as 10 percent 
disabling.  The 20 percent and 10 percent ratings based on X- 
ray findings without limitation of motion will not be 
combined with ratings based on limitation of motion.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5003.  VA regulations further 
provide regarding painful motion due to arthritis that it is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  See 
38 C.F.R. § 4.59.

Diagnostic Code 5284, located in 38 C.F.R. § 4.71a, provides 
ratings for residuals of other foot injuries, including 
evaluations based on limitation of motion.  Moderate 
residuals of foot injuries are rated 10 percent disabling; 
moderately severe residuals of foot injuries are rated 20 
percent disabling; and severe residuals of foot injuries are 
rated 30 percent disabling.  A Note to Diagnostic Code 5284 
provides that foot injuries with actual loss of use of the 
foot are to be rated 40 percent disabling.  38 C.F.R. § 
4.71a.

When evaluating disabilities of the joints, consideration 
must be given to the degree of actual functional impairment 
demonstrated.  Factors to be considered include pain, 
fatigue, incoordination, and weakness following repeated 
movements.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71; DeLuca v. 
Brown, 8 Vet. App. 202 (1995). 

Factual Background

The Veteran contends that the ratings currently assigned to 
his left toe disability do not adequately compensate for the 
severity of the disability.  Service connection was 
established for residuals of a fracture of the left great toe 
by an October 1996 rating decision.  Various treatment 
records document complaints of pain and numbness in the left 
great toe, to include a burning sensation.

In October 2003, the Veteran underwent a VA foot examination.  
The examiner first made reference to fracture of the left 
great toe, but then referenced history of the right great 
toe.  The claims file was not available for review.  The 
examiner related history of the treatment of the feet 
disabilities.  Physical examination revealed moderately 
limited passive range of motion of the bilateral hallux 
interphalangeal joint.  The examiner also made findings of 
bunion deformity and tenderness of the hallux interphalangeal 
joints, with the examiner noting that the symptoms were 
greater on the right than the left.  Relevant diagnoses were 
moderate degenerative joint disease of the bilateral hallux 
interphalangeal joints and a mild left foot bunion deformity.  
No x-rays were obtained.

In October 2003, the Veteran also underwent a VA neurological 
evaluation to evaluate the Veteran for aching pain in his 
hands and feet.  The Veteran had 5/5 strength throughout the 
motor examination.  There was no atrophy or fasciculations.  
Reflexes were +1 1/2 in the ankles.  The sensory test was 
normal.  Diagnosis was pain in the hands and feet most likely 
related to degenerative arthritis.  

The Veteran underwent another examination in May 2006.  The 
examiner indicated that the examination was for evaluation of 
residuals of a fracture of the right hallux.  The report, 
however, contains some findings relevant to evaluation of the 
left great toe disability, as well.  The Veteran reported 
that he worked a 40 hour work week, with about 50 percent 
standing and ambulatory activity and 50 percent sedentary 
activity.  The Veteran reported that he had numbness and 
tingling that affected both feet.  The Veteran did not 
require assistive devices, nor shoe modification or shoe 
inserts.  The examiner, however, indicated that the Veteran 
had purchased a certain type of shoe for "accommodation with 
improvement."

The examiner reported that the Veteran demonstrated a slow, 
hesitant gait.  The examiner wrote that he characterized the 
gait as guarded, "although [he] would be reluctant to 
attribute the pattern as pathologic versus factitious."  The 
Veteran had 50 degrees of dorsiflexion in the left first 
metatarsophalangeal joint and 20 degrees of plantar flexion 
of the left first metatarsophalangeal joint.  The Veteran had 
moderate symmetric bilateral pes planus without pain upon 
manipulation or limitation of the rear foot articulations to 
passive examination.  The Veteran did not exhibit any areas 
of edema, weakness, or instability of either foot.  The 
Veteran's unobserved gait, with shoes, appeared to the 
examiner to be "relatively normal [to him] without any 
apparent limitation for walking ability standing[,] or 
distance tolerance."  The examiner reiterated that the 
examiner neither had nor required assistive devices.  Again, 
no x-rays were taken.

Pursuant to the December 2007 Board remand, the Veteran 
underwent a May 20, 2009, VA examination.  The examiner wrote 
that he reviewed the claims file.  The examiner reported the 
Veteran's employment history.  The examiner wrote that the 
Veteran had self-treated the disability with an over-the-
counter medication.  The Veteran complained of bilateral foot 
pain, aggravated by cold weather and improved by warming of 
his feet.  The Veteran also reported that he had been treated 
with orthotics without relief.  The Veteran also complained 
of numbness, without an overt elicitable cause such as 
diabetes mellitus.  

The physical examination revealed moderate bilateral 
symmetric pes planovalgus without significant preservation of 
the longitudinal arches.  The Veteran did not have pain upon 
manipulation of either foot.  Regarding range of motion, the 
examiner found that there was not painful motion, with the 
exception of both first metatarsophalangeal joints.  There 
was no edema, weakness or instability.  There was tenderness, 
limited to palpation of both first metatarsophalangeal joint 
lines.  The Veteran's gait was normal.  The examiner reported 
that weightbearing was normal, without abnormal shoes wear 
pattern callosities.  The examiner found that the Veteran's 
ability to walk, stand, and distance tolerance was without 
limitation.  There were not prosthetics, orthotics or shoe 
modifications.  

Range of motion testing revealed limitation to both first 
metatarsophalangeal joints symmetrically with 30 degrees of 
dorsiflexion and 20 degrees of plantar flexion.  The examiner 
reported that ranges of motion were not additionally limited 
by pain, fatigue, weakness, or lack of endurance following 
repetitive use.  The left foot exhibited a bunion of the left 
first metatarsal head.  There were no vascular changes 
regarding either lower extremity.  Diagnosis was moderate 
osteoarthritis of the left first metatarsophalangeal joint.  
X-ray dated on the day of this examination revealed bilateral 
first metatarsophalangeal degenerative joint change.

Analysis

As outlined above, adjudication of this claim has been 
complicated by confusion as to which great toe disability, 
left or right, is service connected.  In the most recent 
medical evaluation, the May 2009 VA examination, the examiner 
reported that the Veteran's ability to walk, stand, and 
distance tolerance was without limitation.  During multiple 
prior examinations and in VA treatment records, the Veteran 
has indicated that he continues to work, and he reports no 
significant functional impairment due to his left great toe 
pain, even upon consideration of .  The Board finds this 
significant evidence that the Veteran's disability is of a 
less than moderate impairment.  After review of the 
examinations of records, the treatment records, and the 
Veteran's statements, the Board finds that the preponderance 
of the evidence is against a finding of moderate disability 
during any time under appeal, even upon consideration of the 
actual functional impairment due to the DeLuca factors.  
Thus, a schedular 10 percent rating under Diagnostic Code 
5284 is not for application, as the disability is not of 
moderate severity.  Accordingly, there is no showing of a 
disability of greater than moderate degree at any time during 
the pendency of the appeal.  There is no assertion or other 
evidence of loss of use or evidence of other service-
connected symptomatology that would make applicable other 
foot diagnostic codes.  See 38 C.F.R. §§ 4.63, 4.71a, 
Diagnostic Codes 5276-5284.

The criteria of Code 5003 are therefore for application.  
Upon remand, the AMC granted a 10 percent rating as of May 
20, 2009, the date of X-ray evidence of arthritis.  The 10 
percent rating is warranted based on painful arthritic 
motion.  The Board is unable to find earlier X-ray 
confirmation of arthritis.  In the earlier VA examinations of 
record, however, the examiner's made clinical findings of 
arthritis of the right great toe/hallux and noted the 
Veteran's complaints of pain.  There is no indication that 
these examiners sought X-ray evidence to verify these earlier 
findings.  As this diagnosis was later confirmed by X-ray, 
and there is no basis to question these earlier diagnoses of 
arthritis, the Board finds that the 10 percent rating should 
apply to the entire period under appeal - that is from the 
date of claim for increase.  Only one joint is involved and 
there is no evidence or assertion of incapacitating 
exacerbations.  See 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 
5003.  Therefore, the 10 percent rating for painful arthritis 
is warranted both prior to and as of May 20, 2009.  Thus, the 
instant decision denies a claim for an increased rating in 
excess of 10 percent during any period currently under 
appeal, but grants the 10 percent rating prior to May 20, 
2009.

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), consideration has been given to the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations, whether the Veteran raised them, 
including § 3.321(b)(1), which governs extraschedular 
ratings.  The evidence indicates that the Veteran is working 
fulltime.  The Board finds that the evidence of record does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  That is, the rating criteria reasonably 
describe the Veteran's disability level and symptomatology.  
There had been no showing by the Veteran that the left great 
toe disability causes marked interference with employment or 
necessitated frequent hospitalization beyond that 
contemplated by the rating schedule.  In the absence of 
requisite factors, the criteria for submission for assignment 
of an extraschedular rating for this disability pursuant to 
38 C.F.R. § 3.321(b)(1) are not satisfied.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995); see also Thun v. Peake, 22 Vet. App. 111 
(2008).


ORDER

An increased, 10 percent rating for post traumatic arthritis 
of the left great toe, status post fracture, and no higher, 
prior to May 20, 2009, is granted.

A rating in excess of 10 percent for post traumatic arthritis 
of the left great toe, status post fracture, since May 20, 
2009, is denied.


REMAND

As is discussed in the Introduction above, the February 2004 
rating decision on appeal mistakenly considered a claim for 
entitlement to an increased rating for a right great toe 
disability, instead of one for service connection of that 
disability.  The December 2007 Board remanded directed the 
AMC to develop and adjudicate the correct, service connection 
claim, to include issuance of a statement of the case should 
the Veteran elect to continue an appeal with regard to the 
right great toe.  Unfortunately, the AMC failed to take any 
action on the claim.  The Veteran has a right to compliance 
with the remand order, and VA has a duty to ensure compliance 
with such.  Remand is required for compliance with the 
Board's directives.  Stegall v. West, 11 Vet App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 
3.159 (2009).  Notice consistent with 38 
U.S.C.A § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) with respect to the claim 
must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefit sought; (b) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
and (c) inform the claimant about the 
information and evidence the claimant is 
expected to provide.  

The AMC/RO should provide the Veteran 
with VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish ratings and effective dates for 
the benefit sought as outlined by the 
Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006).  

2. Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record, the 
AMC/RO must adjudicate the Veteran's 
claim for service connection for a right 
great toe disability.  If the Veteran 
remains dissatisfied with the outcome, 
the AMC/RO should issue an appropriate 
statement of the case and provide an 
opportunity to respond.  This issue 
should only be returned to the Board if 
an appeal is perfected.

The Veteran need take no action until otherwise notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

The purpose of this remand is to preserve the Veteran's due 
process rights.  No inference should be drawn as to the 
outcome of this matter by the actions herein requested.


______________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


